JONES, Justice
(dissenting).
By affirming the trial court’s summary dismissal of the landowners’ claims for expenses of litigation on the authority of White v. State, 294 Ala. 502, 319 So.2d 247 (1975), cert. den., 424 U.S. 954, 96 S.Ct. 1428, 47 L.Ed.2d 359 (1976), the Court is extending its holding in White to preclude the landowner’s recovery of expenses where, as here, the condemnor voluntarily dismisses its petition for condemnation after the court-appointed appraisers file their report, but before the entry of the judgment of condemnation. I dissent from that extension.
For the rationale in support of my dissent, see my dissenting opinion in White, supra, 294 Ala. at 506, 319 So.2d at 250.
BEATTY and HOUSTON, JJ., concur.